                  Case 1:18-bk-10668-MT                 Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22            Desc
                                                         Main Document     Page 1 of 9


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       5
                           Attorneys for Secured Creditor
                       6   Trinity Financial Services, LLC

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                             SAN FERNANDO VALLEY
                   11

                   12      In re:                                             Case No. 1:18-bk-10668-MT

                   13      ANGELA FLORES TOLEDO,                              Chapter Number: 13

                   14                               Debtor,                   SECURED CREDITOR TRINITY
                                                                              FINANCIAL SERVICES, LLC’S OBJECTION
                   15                                                         TO CONFIRMATION OF THIRD AMENDED
                                                                              CHAPTER 13 PLAN
                   16
                                                                              DATE: 11/27/18
                   17                                                         TIME: 9:30 am
                                                                              ROOM: 100
                   18

                   19               TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby objects to confirmation of

                   20      the Debtor’s proposed Third Amended Chapter 13 Plan [Docket Nos. 50 and 51] (the “Plan”) in

                   21      the above-referenced matter. This objection is based on the authorities cited herein and on such

                   22      additional submissions and argument as may be presented at or before the confirmation hearing.

                   23      In support of its Objection, Trinity respectfully states as follows:

                   24      I.       INTRODUCTION

                   25               Despite filing multiple amended Chapter 13 Plans in this case, the Debtor still fails to

                   26      address the basic issues preventing confirmation of the Plan. The Debtor schedules $2,400 a

                   27      month in income from rent contributors, yet she has never filed tax returns on account of such

                   28      income. The Debtor’s network of contributions is also allegedly the product of four different sets
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                            -1-
  ATTO RNEY S AT LAW       06836-0113                                                THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT              Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22               Desc
                                                      Main Document     Page 2 of 9


                       1   of families financially contributing to the Debtor—though only one of the Debtor’s relatives who

                       2   signed a contribution letter is actually employed. Given that the Debtor’s entire income is

                       3   dependent on contributions, this case is wholly infeasible. For the reasons set forth herein, the

                       4   Court should deny confirmation of the Plan and dismiss this case.

                       5   II.      STATEMENT OF FACTS

                       6            1.       At the October 23, 2018 confirmation hearing in this case, the Court ordered the

                       7   Debtor to produce evidence of her plan contributors’ commitment of income.

                       8            2.       Debtor’s counsel emailed Trinity’s counsel with contribution letters from three

                       9   individuals. None of the three contributors is employed Only one of the plan contributors, the

                   10      Debtor’s brother, submitted evidence of regular income—in the form of disability payments. The

                   11      brother claims to contribute $600 a month in rent to the Debtor. However, the disability paystubs

                   12      Debtor’s counsel submitted indicated the brother received only $1,242 in net income a month.

                   13               3.       The Debtor’s other two plan contributors purport to commit $1,000 and $800 a

                   14      month each, but are actually unemployed. Their employed partners signed no contribution letters.

                   15               4.       The partner of the $1,000/month plan contributor submitted paystubs showing net

                   16      income of $469.33 a week. Thus, this breadwinner earns $1,877.32 a month, yet claims to spend

                   17      more than half of net income on rent for the Debtor.

                   18               5.       A fourth family lives at the subject property as well, apparently without the Debtor

                   19      reporting any contribution income from them.

                   20               6.       None of the contribution letters the Debtor submitted were signed under penalty of

                   21      perjury.

                   22      III.     ARGUMENT

                   23               7.       The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                   24      confirm a Chapter 13 Plan. A reviewing court should confirm a plan only if it appears under all

                   25      circumstances that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224,

                   26      225 (Bankr. N.D. Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982).

                   27      The burden is on the debtor to demonstrate that the plan meets the conditions essential for

                   28      confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren), 89 B.R. 87, 93 (B.A.P.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                             -2-
  ATTO RNEY S AT LAW       06836-0113                                                THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT              Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22                Desc
                                                      Main Document     Page 3 of 9


                       1   9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet this burden.

                       2   A.       The Plan is Not Feasible for Relying Entirely on Contribution Income

                       3            8.       “The Debtor bears the burden of proof in establishing his ability to make the

                       4   payments needed under the plan, and must provide sufficient factual basis for the Court to

                       5   determine both the regularity and stability of his income.” In re Porter, 276 B.R. 32, 38 (Bankr.

                       6   D. Mass. 2002).

                       7            9.       For Chapter 13 plans, “[r]eliance on contributions from family is disfavored.” In

                       8   re Deutsch, 529 B.R. 308, 312 (Bankr. C.D. Cal. 2015) (denying confirmation of a plan relying

                       9   on contributions by the debtor’s cohabiting significant other). In general, to approve a plan

                   10      calling for family contributions, courts require “a firm commitment by the family member to

                   11      make the contributions and a long and undisputed history of providing for the debtor.” In re

                   12      Mercer, No. 2:14-BK-31175-TD, 2015 WL 5735810, at *1 (Bankr. C.D. Cal. Sept. 29, 2015).

                   13      Courts have also observed that, “as a general proposition, gratuitous payments to a debtor by his

                   14      relatives do not constitute regular income.” In re Campbell, 38 B.R. 193, 196 (Bankr. E.D.N.Y.

                   15      1984). A court may permit exceptions where the contributions come from a non-debtor spouse,

                   16      pursuant to a contractual or legal obligation, or where there has been a history of regular

                   17      payments. Id.

                   18               10.      In this case, none of the exceptions apply. The Debtor has not provided sufficient

                   19      evidence that her Chapter 13 Plan is feasible. Only one of the Debtor’s three plan contributors is

                   20      employed, and he contributes only one-fourth of the Debtor’s purported rental income. Further,

                   21      none of the Debtor’s contribution letters were executed under the penalty of perjury. Nor are

                   22      there are any declarations on file from the employed individuals living at the subject property

                   23      explaining who they are, how long they have contributed funds to the Debtor, how they manage

                   24      to afford the payments, or whether they plan to continue. Furthermore, the Debtor only submitted

                   25      two weeks of paystubs for the contributors, ranging from the months of July 2018 and August

                   26      2018. There are no current paystubs, nor has the Debtor provided paystubs going back one (1)

                   27      year or even six (6) months to establish steady ongoing employment.

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                             -3-
  ATTO RNEY S AT LAW       06836-0113                                                THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT              Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22               Desc
                                                      Main Document     Page 4 of 9


                       1   B.       The Plan is Not Feasible Because the Debtor Has No Regular Income

                       2            11.      To be eligible for Chapter 13 relief, the Debtor must be an “individual with regular

                       3   income.” 11 U.S.C. § 109(e). The Code defines this term as an “individual whose income is

                       4   sufficiently stable and regular to enable such individual to make payments under a plan under

                       5   chapter 13.” Id. § 101(30).

                       6            12.      Here, Debtor’s counsel recently emailed counsel for Trinity to state that the Debtor

                       7   “has not filed tax returns for over 10 years.” See Exhibit 1. This admission by counsel is strong

                       8   evidence that the Debtor in fact does not receive regular rent in the amount of $2,400 a month in

                       9   order to fund the Plan.

                   10               13.      Furthermore, the haphazard expense schedules the Debtor filed—including such

                   11      figures as $200 a month for food and housekeeping, $50 for transportation, $0 for home

                   12      maintenance and repair, $0 for communications, $0 for medical expenses, $0 for insurance, $0 for

                   13      entertainment, and indeed, $0 for most expense categories—show that the Debtor’s schedules

                   14      have little or no truth to them.

                   15               14.      Creditors need more evidence as to the feasibility of the Plan and the consistency

                   16      of the Debtor’s income. The Debtor may not simply make up numbers as she goes along. See In

                   17      re Antoine, 208 B.R. 17, 19 (Bankr. E.D.N.Y. 1997) (contributions by family members do not, as

                   18      a general rule, constitute regular income, and confirmation has been denied to plans premised on

                   19      such payments).

                   20               15.      Based on the filed income schedules and the evidence submitted to the trustee and

                   21      Trinity, the Debtor has submitted no evidence of the required “long and undisputed history of

                   22      providing for the debtor.” In re Mercer, 2015 WL 5735810, at *1. The Debtor’s plan

                   23      contributors are all unemployed. There is no commitment from the employed individuals living

                   24      at the Debtor’s residence to contribute to the Plan. Additionally, even assuming the contributions

                   25      have historically been made, the contributors’ employed partners are spending approximately half

                   26      of their income on rent for the Debtor, which is unsustainable.

                   27               16.      Because the Debtor has not provided any evidence of the feasibility of her Plan,

                   28      which relies entirely on hoped-for gratuitous contributions, confirmation should be denied and the
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                             -4-
  ATTO RNEY S AT LAW       06836-0113                                                THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT             Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22                 Desc
                                                     Main Document     Page 5 of 9


                       1   case either dismissed or converted to Chapter 7. See In re Porter, 276 B.R. at 38 (“this Court,

                       2   along with many others to have considered this issue, will always be reluctant to confirm a

                       3   Chapter 13 plan, whose feasibility depends so significantly upon contributions from family

                       4   members of a debtor, and where no legally binding obligation currently exists”).

                       5   IV.      CONCLUSION
                       6            The Debtor has not submitted sufficient evidence of the feasibility of her Plan. Trinity

                       7   submits that dismissal of this case is appropriate. If the Court is not inclined to dismiss this case,

                       8   Trinity respectfully requests that the Plan not be confirmed as proposed.

                       9

                   10
                           Dated: November 8, 2018                             BURKE, WILLIAMS & SORENSEN, LLP
                   11

                   12
                                                                               By:
                   13                                                                Richard J. Reynolds
                                                                                     Rafael R. Garcia-Salgado
                   14                                                                Attorneys for Creditor
                                                                                     TRINITY FINANCIAL SERVICES, LLC
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                     OBJECTION TO CONFIRMATION OF THE
                                                                            -5-
  ATTO RNEY S AT LAW       06836-0113                                                 THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
Case 1:18-bk-10668-MT   Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22   Desc
                         Main Document     Page 6 of 9




                        Exhibit 1
          Case 1:18-bk-10668-MT                     Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22                                        Desc
                                                     Main Document     Page 7 of 9



From:                                       Luke Jackson <luke@voklaw.com>
Sent:                                       Tuesday, May 01, 2018 5:27 PM
To:                                         Garcia-Salgado, Rafael R.; 'N. Stephen Vokshori'
Subject:                                    RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT


Debtor is low-income and survives on government benefits, and therefore has not filed tax returns for over 10 years.

Luke D. Jackson, Esq.| VOKSHORI LAW GROUP | (213) 986-4323 | luke@voklaw.com

From: Garcia-Salgado, Rafael R. [mailto:RGarcia@bwslaw.com]
Sent: Tuesday, May 01, 2018 4:48 PM
To: N. Stephen Vokshori
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

You have a statutory duty to do so if asked under Section 521.



Rafael R. Garcia-Salgado | Associate
1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
d - 949.265.3413 | t - 949.863.3363 | f - 949.863.3350
rgarcia@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named above. The
information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product. Recipients should not file copies of
this email with publicly accessible records. If you are not the designated addressee named above or the authorized agent responsible for delivering it to
the designated addressee, you received this document through inadvertent error and any further review, dissemination, distribution or copying of this
communication by you or anyone else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US
IMMEDIATELY BY TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.


From: N. Stephen Vokshori [mailto:stephen@voklaw.com]
Sent: Tuesday, May 01, 2018 4:47 PM
To: Garcia-Salgado, Rafael R.
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

Great, glad you found it. Why are we sending you tax returns again?

N. Stephen Vokshori | VOKSHORI LAW GROUP | (213) 986-4323 | stephen@voklaw.com

From: Garcia-Salgado, Rafael R. [mailto:RGarcia@bwslaw.com]
Sent: Tuesday, May 1, 2018 4:46 PM
To: stephen@voklaw.com
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

Oh, I see Luke Jackson sent me the appraisal. Please send tax returns. Thanks.

                                                                              1
                  Case 1:18-bk-10668-MT             Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22              Desc
                                                     Main Document     Page 8 of 9


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3
                           A true and correct copy of the foregoing document entitled (specify):
                       4   CREDITOR TRINITY FINANCIAL SERVICES, LLC’S OBJECTION TO
                           CONFIRMATION OF DEBTOR’S THIRD AMENDED CHAPTER 13 PLAN
                       5   will be served or was served (a) on the judge in chambers in the form and manner required by
                           LBR 5005-2(d); and (b) in the manner stated below:
                       6
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 11/08/18, I checked the CM/ECF docket
                       8   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                       9   below:
                   10          •    Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                    nef@bwslaw.com,jgomez@bwslaw.com
                   11          •    Gina Hiatt gina.hiatt@spservicing.com
                               •    Luke Jackson bankruptcy@voklaw.com,
                   12               VokshoriSR75477@notify.bestcase.com;voklaw@ecf.courtdrive.com
                               •    Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
                   13
                               •    Kelsey X Luu ecfcacb@aldridgepite.com, kluu@ecf.inforuptcy.com
                   14          •    Richard J Reynolds rreynolds@bwslaw.com,
                                    psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   15               nef@bwslaw.com;fcabezas@bwslaw.com
                               •    Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
                   16          •    United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                               •    Nima S Vokshori stephen@voklaw.com,
                   17
                                    voklaw@gmail.com;bankruptcy@voklaw.com;vokshorisr75477@notify.bestcase.com;vo
                   18               klaw@ecf.courtdrive.com

                   19                                                                           Service information continued
                                                                                            on attached page
                   20
                           2. SERVED BY UNITED STATES MAIL:
                   21      On (date) 11/08/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   22      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   23      later than 24 hours after the document is filed.

                   24      Debtor:                                         Judge:
                           Angela Flores Toledo                            Honorable Maureen A. Tighe
                   25      13536 Beaver St.                                United States Bankruptcy Court
                           Sylmar, CA 91342                                Central District of California
                   26                                                      21041 Burbank Boulevard, Suite 324
                                                                           Woodland Hills, CA 91367
                   27
                                                                                                Service information continued
                   28                                                                       on attached page
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                  OBJECTION TO CONFIRMATION OF THE
                                                                           -6-
  ATTO RNEY S AT LAW       06836-0113                                              THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT               Doc 52 Filed 11/08/18 Entered 11/08/18 16:36:22             Desc
                                                       Main Document     Page 9 of 9


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date), _______ I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       6

                       7   11/08/18                 Bernadette C. Antle
                            Date                       Printed Name                                Signature
                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4815-1328-7801 v1                                  OBJECTION TO CONFIRMATION OF THE
                                                                           -7-
  ATTO RNEY S AT LAW       06836-0113                                              THIRD AMENDED CHAPTER 13 PLAN
     SANTA A NA
